Citation Nr: 1414345	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  09-11 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for costochondritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran had active service from December 1969 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran provided testimony at a September 2011 hearing before the undersigned.  The Board reopened and remanded the previously denied claim in December 2011.  The Board also reopened and remanded a claim of service connection for a left ankle disability.  Subsequently, service connection was granted for a left ankle disability in an August 2012 rating decision and the claim is no longer before the Board.  There has been substantial compliance with the remand orders and the Board may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran's costochondritis is not related to service.


CONCLUSION OF LAW

The criteria for service connection for costochondritis have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in March 2007, and July 2007 letters.  Accordingly, the duty to notify has been fulfilled.

The duty to assist has also been met and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and private treatment records and afforded the Veteran VA examinations.  Taken together, the examinations are adequate; they were conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, and performed a thorough examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2008). 

II.  Analysis 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

The Veteran seeks service connection for costochondritis.  Service treatment records show complaints of pain in the middle of his chest.  In February 1973, the Veteran reported hearing a "popping sound" in his sternum.  On examination, the Veteran presented with tenderness in his chest wall.  The diagnosis was costochondritis.  On his April 1973 separation examination, the Veteran reported chest pain and pressure.  The examiner noted localized pectoral tenderness in the mid sternum and diagnosed mild tendonitis.  

During a December 2002 physical examination, the Veteran denied chest pain or shortness of breath.  However, in October 2003, the Veteran reported a slight ache in the chest.  The physician noted atypical chest pain and ordered a CPK.  CPK results were negative. 

The Veteran was seen by a VA physician in May and September 2004.  He reported lower ribcage pain.  X-rays during both examinations showed no abnormalities in the sternum.

The Veteran was afforded a VA examination in May 2004.  He complained of chest pain, specifically at the right side of his sternum.  The Veteran reported that his pain is occasionally accompanied by a cough.  On examination the Veteran presented with mild tenderness to deep palpation on both sides of the sternum, with more pain on the right side.  The VA examiner did not observe any swelling or redness in the area.  There was no evidence of pain radiating to other parts of the body.  X-rays showed no abnormalities of the sternum.  The diagnosis was episodic costochondritis.  

The Veteran was seen again by a VA physician in November 2004.  Although, the Veteran complained of chest pain, tenderness was noted in his abdomen.  The physician concluded that the Veteran had confused his chest pain for abdominal pain. 

The Veteran was afforded another VA examination in April 2007.  The Veteran complained of constant and severe pain at his right lower breast area.  The Veteran reported that the pain was severe and usually lasted 15-20 minutes.  He also stated that the pain worsens during stretching and is relieved by medication.  The VA examiner noted that the chest pain does not radiate or affect his daily activities.  

On examination, the Veteran's breath sounds were diminished in both lungs.  There was some occasional cracking noticed on the right lower lobe and tenderness to deep palpation at the level of the lateral and the anterior aspect of the chest.  The VA examiner found no swelling, gross deformities or lumps around the pectoral area.  The VA examiner also found that there were no remarkable changes or acute chest disease.  Pulmonary function tests showed mild restriction; MRI of the chest and lungs was normal.  A whole body scan conducted in May 2005 was noted to show "no increased uptake present in the chest anteriorly to explain the [Veteran's] pain."  The examiner also reviewed the report of a March 2005 chest x-ray which noted minimal right basilar scarring present.  The current diagnosis was chronic chest pain secondary to occasional musculoskeletal chest pain worsened by evidence of chronic scarring on right lower lung as a residual of pneumonia.  

In a letters dated August 2008 and January 2009, the Veteran's private physician, Dr. A.C., stated that the Veteran experiences pain in the right side of the chest wall anteriorly below his breast.  He further stated that imaging studies do not reveal any cardiac and lung abnormalities.  Dr. A.C. provided an impression of costochondritis and cartilage pain.  He further stated in the August 2008 letter that these conditions "may be" a reflection of a previous injury.  

The Veteran underwent another VA examination in May 2009.  The VA examiner observed tenderness in the abdomen; no tenderness in the thoracic cage.  X-rays showed a normal sternum.  Based on these findings, the VA examiner noted that the Veteran does not have costochondritis, but instead abdominal pain.  

Given the finding of costochondritis in service, complaints at separation and post-service diagnoses of episodic costochondritis, the Board remanded the claim for a medical opinion.  The Veteran was afforded a VA examination in May 2012.  He complained of pain along the right lower rib margin of his chest.  The Veteran reported that the pain worsens when stretching, but is relieved by sitting.  Rib and bone scans were negative for any abnormalities.  X-rays of the chest and right rib cage were normal.  The VA examiner noted that the Veteran exhibits tenderness along the lower rib margin.  The VA examiner noted that the Veteran's claimed condition was less likely than not incurred in or caused by service.  The examiner reasoned that the costochondritis noted in the Veteran's service treatment records recorded pain in the middle of the chest.  However, more recent medical records and the physical exam shows marked tenderness along the right lower rib margin, which is a different location from that noted in service.  Due to the difference in character and location between the condition in service and the one present during the examination, the VA examiner concluded that it is unlikely that the present condition had its onset during active military service or related to in-service costochondritis. 

Based on the evidence of record, the Board finds that service connection for costochondritis is not warranted.  Although treatment records show a diagnosis of costochondritis in-service, there is no evidence of a link between the Veteran's current condition and his in-service condition.  Recent medical records show complaints of lower right rib cage pain.  During the September 2011 hearing, the Veteran testified that he experiences pain on the right side of his chest.  However, service treatment records show complaints of pain in the middle of his chest.  
The May 2013 VA examiner noted the differences between the Veteran's current condition and in-service complaints.  The examiner concluded that the Veteran's in-service costochondritis is of a different location and character than that of his present condition; and therefore it is unlikely that the present condition had its onset during active military service or is related to service.  The Board finds the May 2013 VA examiner's opinion persuasive.  Therefore, because the Veteran's current condition is in a different location and of a different character than the condition noted in service, there is no evidence that his current costochondritis is related to his military service. 

The Board acknowledges that the May 2004 VA examiner noted pain and tenderness in the Veteran's sternum.  However, this examination report does not reflect the Veteran's current disability.  Evidence submitted since the Veteran filed his claim to reopen in February 2007, shows tenderness along the lower rib margin, not in the sternum.  Therefore, there is no evidence that the Veteran's current disability is manifested by a sternum condition or pain in the middle of his chest.  

The Board has also considered the statements submitted by Dr. A.C.  Although Dr. A.C. states that the Veteran's current condition "may be" a reflection of a previous injury, the use of equivocal language makes the statement speculative in nature.  Obert v. Brown, 5 Vet. App. 30 (1993).  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The only other evidence which purports to link the Veteran's current costochondritis to his military service consists of the statements of the Veteran.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377. 

As explained above, the competent medical evidence of record does not demonstrate that there is a relationship between the Veteran's in-service costochondritis and his current costochondritis.  Although the Board notes the Veteran's current complaints and in-service treatment, without sufficiently probative evidence of a medical nexus, service connection cannot be granted. 

As the preponderance of the evidence is against the Veteran's claim, service connection for costochondritis must be denied.  See 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for costochondritis is denied. 




____________________________________________
M. E.LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


